Lairy, J.
— This action originated before a justice of the peace. The plaintiff recovered a judgment and the defendant appealed to the circuit court where the case was again tried before a jury upon the issues formed by the pleadings filed in the justice’s court and a verdict was returned in favor of plaintiff. After verdict the defendant filed a motion in arrest of judgment upon the ground that the complaint did not state facts sufficient to constitute a cause of action. This motion was overruled and judgment rendered for plaintiff on the verdict. The defendant prosecuted this appeal and assigns as error that the complaint does not state facts sufficient to constitute a cause of action and also that the court erred in overruling his motion in arrest of judgment.
*6301. *629It is a well-settled rule of pleading in actions commenced *630before a justice of the peace, that a complaint which contains sufficient substance to inform the adverse party of the nature of the demand against him and to bar another action for the same cause will be held sufficient on demurrer. Brown v. Thompson (1910), 45 Ind. App. 188, 90 N. E. 631, and cases there cited.
2. In this ease the objections to the complaint are interposed for the first time after verdict. The complaint is subject to serious criticism, but we are of the opinion that it was sufficient to inform the defendant that plaintiff was making a demand for damages resulting from a breach of warranty made by the defendant in the sale of a certain horse to plaintiff, and that the facts stated are sufficient to bar another action for the same demand.
Judgment affirmed.
Note. — Reported in 102 N. E. 140. See, also, under (1) 24 Cyc. 558; (2) 24 Cyc. 570.